Title: To John Adams from James McHenry, 28 August 1799
From: McHenry, James
To: Adams, John



Sir
Trenton, War Department 28 Augt. 1799

I have the honour to inclose the Copy of a letter from Mr. Jonathan Waldo, respecting the application of monies for the improvement of the defences of Salem, and an alteration in the name of the Fort, with my answer. The circumstances and time did not seem to admit of a previous communication to you had it been considered necessary in such a case. Generally forts have been named by the Engineers who constructed them or by the general commanding in the District, and often without the previous concurrence of the Secretary of War.
I have the honour to be with the greatest respect, Sir, / Your most obt & / Most hble st.

James McHenry